         Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 1 of 6



1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND ALFORD BRADFORD,                                 )   Case No.: 1:20-cv-01821-SAB (PC)
                                                              )
12                     Plaintiff,                             )
                                                              )   ORDER DIRECTING CLERK OF COURT TO
13            v.                                                  RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                              )   THIS ACTION
14                                                            )
     J. CEBALLOS, et al.,
                                                              )   FINDINGS AND RECOMMENDATIONS
15                     Defendants.
                                                              )   RECOMMENDING PLAINTIFF’S MOTION TO
                                                              )   PROCEED IN FORMA PAUPERIS BE DENIED
16                                                            )
                                                              )   (ECF No. 2)
17                                                            )
18            Plaintiff Raymond Alford Bradford is proceeding pro se in this civil rights action pursuant to
19   42 U.S.C. § 1983.
20            With application of the mailbox rule, Plaintiff filed the instant action on November 22, 2020,
21   along with a motion to proceed in forma pauperis.1 (ECF Nos. 1, 2.)
22                                                                I.
23                                                        DISCUSSION
24            The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
25   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
26
27   1
       Under the mailbox rule, a prisoner's pleading is “deemed filed when he hands it over to prison authorities for mailing to
     the relevant court.” Houston v. Lack, 487 U.S. 266, 276 (1988); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009);
28   Huizar v. Carey, 273 F.3d 1220, 1222 (9th Cir. 2001).

                                                                  1
         Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 2 of 6



1    the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related

2    screening device which precludes prisoners with three or more “strikes” from proceeding in forma

3    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

4    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

5    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

6    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

7    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

8    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

9    U.S.C. § 1915(g).

10            A review of the actions filed by Plaintiff reveals that he is subject to 28 U.S.C. § 1915(g) and is

11   precluded from proceeding in forma pauperis unless Plaintiff, was, at the time the complaint was filed,

12   under imminent danger of serious physical injury. The Court takes judicial notice of the following cases:

13   (1) Bradford v. White, No. 2:98-cv-0180-FCD-JFM (E.D. Cal) (dismissed June 3, 1999 as barred by

14   the statute of limitations)2; (2) Bradford v. Terhune, No. 1:04-cv-5496-AWI-DLB (E.D. Cal.)

15   (dismissed October 21, 2004 for failure to prosecute after plaintiff failed to file an amended complaint

16   after dismissal for failure to state a claim)3; (3) Bradford v. Grannis, No. 2:05-cv-0862-FCD-DAD

17   (E.D. Cal.) (dismissed September 30, 2005 as factually and legally frivolous and for failure to state a

18   claim); and (4) Bradford v. Terhune, No. 1:04-cv-5261-LJO SMS (E.D. Cal.) (dismissed May 9, 2008

19   for failure to state a claim).

20            The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

21   Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

22   the conditions he faced at the time he filed his complaint on September 15, 2020. Andrews, 493 F.3d

23
24
     2
      Allegations that are barred by the statute of limitations are subject to dismissal for failure to state a claim. See Jones v.
25   Beck, 549 U.S. 199 (2007). Accordingly, this dismissal qualifies as a strike under 28 U.S.C. § 1915(g).

26   3
       The dismissal of this case, although styled as one for failure to prosecute, also qualifies as a strike. See O’Neal v. Price,
     531 F.3d 1146, 1153 (9th Cir. 2008); see also Lamon v. Junious, No. 1:09-cv-00484-AWI-SAB, 2014 WL 198327, at *4
27   (E.D. Cal. Jan. 27, 2014) (dismissal of appeal for failure to prosecute counted as “strike” where underlying ground for
     dismissal was that appeal was frivolous); Thomas v. Beutler, No. 2:10-cv-01300 MCE CDK P, 2012 WL 5464631, at *2
28   (E.D. Cal. Nov. 7, 2012) (same).

                                                                    2
        Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 3 of 6



1    at 1053-1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial,

2    as are any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

3    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

4    “Imminent danger of serious physical injury must be a real, present threat, not merely speculative or

5    hypothetical.” Blackman v. Mjening, No. 1:16-cv-01421-LJO-GSA-PC, 2016 WL 5815905, at *1 (E.D.

6    Cal. Oct. 4, 2016). To meet his burden under section 1915(g), Plaintiff must provide “specific fact

7    allegations of ongoing serious physical injury, or a pattern of misconduct evidencing the likelihood of

8    imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “[V]ague

9    and utterly conclusory assertions” of imminent danger are insufficient. White v. Colorado, 157 F.3d

10   1226, 1231–32 (10th Cir. 1998); see also Martin, 319 F.3d at 1050 (“[C]onclusory assertions” are

11   “insufficient to invoke the exception to § 1915(g)....”). The “imminent danger” exception is available

12   “for genuine emergencies,” where “time is pressing” and “a threat...is real and proximate.” Lewis v.

13   Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

14          In addition, “the complaint of a three-strikes litigant must reveal a nexus between the imminent

15   danger it alleges and the claims it asserts, in order for the litigant to qualify for the ‘imminent danger’

16   exception of section 1915(g). In deciding whether such a nexus exists, we will consider (1) whether the

17   imminent danger of serious physical injury that a three-strikes litigant alleges is fairly traceable to

18   unlawful conduct asserted in the complaint and (2) whether a favorable judicial outcome would redress

19   that injury. The three-strikes litigant must meet both requirements in order to proceed [in forma

20   pauperis].” Stine v. Fed. Bureau of Prisons, No. 1:13–CV–1883 AWI MJS, 2015 WL 5255377, at *3

21   (E.D. Cal. Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d 293, 298–99 (2d Cir. 2009)). In

22   making the imminent danger determination the Court must liberally construe Plaintiff's allegations.

23   Andrews, 493 F.3d at 1055.

24          Here, the Court finds that Plaintiff’s allegations fail to demonstrate imminent danger of serious

25   physical injury at the time of filing. Plaintiff alleges that his constitutional rights were violated when

26   Defendants “collectively illegally denied plaintiff all meaningful access to the courts” because they

27   refused to process his appeal as an emergency or return it. (Compl. at 2-3.) Plaintiff contends he “is

28   the victim of an active and ongoing conspiracy to commit murder and obstruct justice all because he file

                                                         3
        Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 4 of 6



1    a non-frivolous suit the guards have repeatedly attacked him, causing serious injuries, have stolen his

2    legal and personal belongings and have put a hit out on him.” (Compl. at 5.)

3              Plaintiff's generalized fear of potential harm to be suffered in the future is insufficient to satisfy

4    section 1915(g)’s “imminence” requirement. Andrews, 493 F.3d at 1055. Plaintiff has also failed to

5    allege a threat of imminent serious physical injury beyond that which is merely speculative or

6    hypothetical. See Blackman, 2016 WL 5815905, at *1; see also Martin, 319 F.3d at 1050; White, 157

7    F.3d at 1231–32. Thus, Plaintiff's general assertion that the alleged improper processing of his appeal

8    caused him harm fails to demonstrate that plaintiff was “under imminent danger of serious physical

9    injury” when he filed the instant complaint. 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1053, 1056.;

10   Prophet v. Clark, No. CV 1-08-00982-FJM, 2009 WL 1765197, at *1 (E.D. Cal. June 22, 2009)

11   (finding prisoner's access to the courts, interference with legal mail, and retaliation claims insufficient

12   to satisfy § 1915(g) exception for cases of “imminent danger of serious physical injury”). Plaintiff has

13   not alleged facts showing that he faced a real, present threat of serious physical injury at the time he

14   filed his Complaint on November 22, 2020. Plaintiff's contention that guards have repeatedly

15   assaulted him causing injury, without more, does not show imminent danger under § 1915(g).

16   Accordingly, Plaintiff's broad allegations of danger are insufficient to survive the dismissal of this

17   action.

18             Further, even if the allegations concerning alleged harm constituted such an imminent threat,

19   they are not related to the claims in his case. See Stine, 2015 WL 5255377, at *1; see also Pettus, 554

20   F.3d at 198–99. Here, Plaintiff contends he has suffered “irreparable harm” by “being placed in

21   (SHU) Security Housing Unit, denial of good time credits, lost and destroyed legal property and

22   personal belongings (i.e., family photos of deceased family members, 360 handwritten lyrics/songs

23   and novelette to name a few items) and denial of medical care. Plaintiff was repeatedly attacked based

24   upon the false report by the guards.” (Compl. at 4.) The allegations regarding alleged harm do not

25   have a nexus to his claims: Plaintiff does not allege, for example, that Defendants’ failure to process

26   his appeal relating to a disciplinary action as an emergency put him in imminent danger. Put another

27   way, Plaintiff has not shown that he is in imminent danger that would be redressed by this lawsuit.

28

                                                             4
         Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 5 of 6



1             Accordingly, the imminent danger exception to § 1915(g)’s three-strikes provision cannot and

2    does not apply here. Thus, Plaintiff’s motion to proceed in forma pauperis should be denied, and

3    Plaintiff should be ordered to pay the $400.00 filing fee.4

4                                                                   II.

5                                     CONCLUSION AND RECOMMENDATIONS

6             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

7    Judge to this action.

8             Further, for the reasons explained above, it is HEREBY RECOMMENDED that:

9             1.       Plaintiff’s motion to proceed in forma pauperis (ECF No. 2.) be denied; and

10            2.       Plaintiff be required to pay the $400.00 filing fee within thirty (30) days of service of the

11                     Court’s order adopting these Findings and Recommendations.

12            These Findings and Recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

14   after being served with these Findings and Recommendations, Plaintiff may file written objections

15   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

17   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

18   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
20   IT IS SO ORDERED.

21   Dated:        January 6, 2021
22                                                                 UNITED STATES MAGISTRATE JUDGE

23
24
25
26   4
       As of December 1, 2020, the civil case filing fee has been raised from $400 to $402; however, with application of the
     mailbox rule Plaintiff filed prior to this change, and he is, therefore, permitted to file at the rate he would have otherwise
27   been required to pay at the time of filing. See Fee Schedule, http://www.caed.uscourts.gov/caednew/index.cfm/attorney-
     info/fee- schedule/?keywords=filing.
28

                                                                    5
     Case 1:20-cv-01821-DAD-SAB Document 4 Filed 01/06/21 Page 6 of 6



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         6
